                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER GRANTING MOTION FOR
                                      )       RECONSIDERATION AND AMENDING
       vs.                            )       RELEASE CONDITIONS
                                      )
Jeffrey Marie Cavanaugh,              )
                                      )       Case No. 1:17-cr-017
               Defendant.             )


       On October 15, 2018, the court conditionally released defendant to a residential facility

pending a final hearing on the petition for revocation of supervised release. On November 9, 2018,

defendant filed a motion for reconsideration. She requests to be released from the residential

facility, citing, amongst other things, the fact that she is now in the ninth month of her pregnancy.

       The court GRANTS defendant’s motion (Doc. No. 75). Defendant’s amended release

conditions are as follows:

       1.      Defendant must not violate federal, state, tribal or local law while on release.

       2.      Defendant must appear in court as required and must surrender to serve any sentence

               imposed.

       3.      Defendant remains subject to and shall comply with all conditions of supervised

               release previously imposed by the court.

       4.      Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic

               drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

               unless prescribed by a licensed medical practitioner; and any use of inhalants.

               Defendant shall submit to drug/alcohol screening at the discretion and direction of


                                                 1
       the Pretrial Services Officer to verify compliance. Failure or refusal to submit to

       testing or tampering with the collection process or specimen may be considered the

       same as a positive test result.

5.     Defendant shall continue to reside at the Residential Facility to which she has been

       designated until November 14, 2018. On November 14, 2018, defendant shall reside

       at an address approved by the Pretrial Services officer and not change this residence

       without prior approval of the Pretrial Services Officer.

6.     Defendant shall undergo a substance abuse and/or mental health evaluation if

       required by the Pretrial Services Officer and comply with resulting counseling or

       treatment recommendations.

IT IS SO ORDERED.

Dated this 14th day of November, 2018.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court




                                         2
